JONES, J.
In this sequestration 'suit, plaintiff claims ownership of twenty-three (23) cords of wood. Defendant, after admitting ownership, claims a privilege upon the wood for the payment of certain freight and unloading charges, amounting to one hundred twenty-one and 72-100 dollars.
After judgment for plaintiff recognizing its ownership, subject to defendant’s privilege for nineteen and 22-100 dollars, defendant appealed.
As plaintiff has not answered the appeal, we cannot consider the legal question as to the validity of the privilege.
The sole question before us is one of fact — as to whether defendant purchased from Morrison one or two cars of wood. As Mr. Goll, president of the defendant’ company, stated in his letter of March 12, 1928, that he had purchased only one car, and as this statement is confirmed by the preponderance of the testimony,’ and by the surrounding circumstances, the decision of the trial Judge is clearly correct on this''point.
The judgment is therefore affirmed.